November 17, 2011




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                             CITY OF HOUSTON, Appellant

NO. 14-11-00092-CV                        V.

     JOSHUA COOPER, HENRY KANDEH, AND WESLEY ALLEN, Appellees
                               ____________________
      This court today heard a motion for rehearing filed by appellant, City of Houston.
We order that the motion be overruled, and that this court’s former judgment of July 28,
2011, be vacated, set aside, and annulled. We further order this court’s opinion of July
28, 2011withdrawn.

       This cause, an appeal from the judgment in favor of appellees, Joshua Cooper,
Henry Kandeh, and Wesley Allen, signed January 5, 2011, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellant, City of Houston, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.